In an action to recover damages for injuries sustained by plaintiff as the result of a burn on his left wrist due to a defective lamp while he was undergoing an operation in the defendant hospital for the removal of a cyst on his wrist, said defendant hospital appeals from so much of a judgment of the Supreme Court, Kings County, entered August 12, 1959, as is in favor of plaintiff and against the hospital, for $8,818.25, after a nonjury trial. Judgment insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.